Citation Nr: 1220928	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  97-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from June 1981 to October 1981.  

This matter comes to the Board of Veterans' Appeals (Board or BVA) on appeal from a November 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

When this case was most recently before the Board in January 2010, it was remanded for additional evidentiary development.  It has since been returned for further appellate action.


REMAND

In the January 2010 remand, the Board instructed the originating agency to schedule the appellant for a personal hearing at the RO before a member of the Board.  

On remand, the originating agency scheduled the appellant for a Board hearing to take place in April 2012, and notified the appellant of the hearing in March and April 2012 letters sent to an address in Boston, Massachusetts and to a post office box in South Harwich, Massachusetts.  However, the notices were returned to sender, and the appellant failed to report to the scheduled hearing. 

The Board notes that in April 2011, after the Board remand but before the aforementioned notices were sent, there is a report of contact in which the address listed for the Veteran is shown as being in Canton, Massachusetts, and an RO employee stated "I have updated address and phone number please send whatever BVA sent to Veteran".  (The Board notes that the claims file also contains a September 2011 mortgage application listing the same address in Canton.)  The record does not reflect that any notification of a scheduled Board hearing was sent to this most recent address. 

Moreover, the appellant has not indicated that he wishes to withdraw his request for a personal Board hearing.  In light of the above, the appellant should be scheduled for a personal hearing at the RO, before a member of the Board. 

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

The appellant should be scheduled for a personal hearing at the RO, before a member of the Board, in accordance with the docket number of his appeal.  Notice of this hearing should be sent to the most recent address in Canton, Massachusetts.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

